835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Earl LANGLOIS, Defendant-Appellee.
No. 86-1742.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellant's briefs which seek appointment of counsel, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Gravitt filed a civil rights complaint alleging that a hearing on three misconduct reports was belatedly held and that the hearing officer misused his office by imposing various sanctions against him.  The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Although the misconduct hearing may have been belatedly held, it did not violate appellant's rights.  Mich.Adm.Code R. 791.5501(3) provides that a hearing on a misconduct report be held within 10 business days after notice of the charge unless good cause for the delay is contained in the written decision.  In the instant case, the hearing was held 11 business days after the date of the misconduct reports;  however, it is unknown what date the notice of the charge was given and whether the decision stated good cause for the one-day delay.  The one-day delay in holding the misconduct hearing did not rise to the level of a constitutional violation.    See Naegele Outdoor Advertising Co. v. Moulton, 773 F.2d 692 (6th Cir.1985), cert. denied, --- U.S. ----, 106 S.Ct. 1639 (1986).


4
The sanctions imposed by the hearing officer against the appellant did not violate his rights.  The sanctions were imposed in compliance with Mich.Adm.Code R. 791.5505.


5
It is ORDERED that appointment of counsel is denied and the judgment of the district court is affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.